MEMORANDUM **
Johnny Wu Su appeals from the 30-month sentence imposed after revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Su contends that the district court erred in sentencing him to 30 months of custody because his drug offense was incorrectly categorized as a Grade A violation rather than a Grade B violation.
Because Su agreed with the government’s categorization of his drug offense as a Grade A violation, requested that the district court adopt the government’s sentencing recommendation of 30 months, and failed to object to the sentencing recommendations, we conclude that Su has waived his right to challenge the categorization of his violation, see United States v. Visman, 919 F.2d 1390, 1394 (9th Cir. 1990), and the district court did not err.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.